Specifically, it appears that the orders appellant seeks to challenge in
                 these appeals are not substantively appealable as a final, appealable
                 judgment has not been entered below.          See NRAP 3A(b)(1) (providing for
                 an appeal from a final judgment in an action or proceeding). In particular,
                 appellant's claims against several parties remain pending below and the
                 challenged orders dismissing various other parties from the underlying
                 case have not been certified as final under NRCP 54(b).       See Lee v. GNLV

                 Corp., 116 Nev. 424, 996 P.2d 416 (2000) (stating that a final judgment is
                 one that disposes of all issues presented in the case, and leaves nothing for
                 the future consideration of the district court, except for post-judgment
                 issues such as attorney fees and costs). Accordingly, we lack jurisdiction
                 to consider these appeals, and we therefore order them dismissed. In light
                 of our dismissal of these appeals, we deny as moot all requests for relief
                 currently pending in these appeals.
                               It is so ORDERED.



                                                 A elebt                 J.
                                          Pickering



                 Parraguirre
                                            ,   J.              CittlitiOn
                                                                Saitta
                                                                                          J.




                 cc:   Hon. Valerie Adair, District Judge
                       Anthony Dewane Bailey
                       North Las Vegas City Attorney
                       Clark County District Attorney
                       Olson, Cannon, Gormley, Angulo & Stoberski
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    a